DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2018, 1/18/2019. and 2/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities:
In claim 21, line 7, “bends” should be –bend--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites the limitation "the location of the enclosure that faces a superficial temporal artery branch of the external carotid artery" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the body core temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the body core temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 23 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 23 recites the limitation “coupled to ear canal tissue” which is a positive recitation to a human organism.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 10-15, and 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-0236897 (Terumo Corp, hereinafter Terumo).
In regards to claims 1, 13, and 21, Terumo shows an electronic device in figures 2-9 that is used to measure temperature from within an ear canal (see paragraph 1) of an ear that has a first and second bend (see figures 5, 9, and 13) that includes the following components:
an enclosure (21) that is inserted into the ear canal and comprising a distal end configured to extend at feast beyond the first bend (see paragraph 27, 48; fig- 9);
a distal temperature sensor (36) situated at a location of the enclosure that faces a tragus-side of the ear canal distal to the first bend and proximal to the second bend when the enclosure is fully inserted into the ear canal (see fig. 9), the distal temperature sensor being used to sense one or both of conductive heat and convective heat (being implemented as a thermistor, see paragraph 37) and to produce a first temperature signal (S1; see paragraph 58);
a proximal temperature sensor (37) situated on the enclosure at a location spaced apart from a surface of the ear canal and proximal to the distal temperature sensor location in an outer ear direction when the enclosure is fully inserted into the ear canal (see fig. 9), the proximal temperature sensor being used to sense one or both of conductive heat and convective heat (being implemented as a thermistor, see paragraph 37) and to produce a second temperature signal (S2; see paragraph 58); and 

In regards to claims 2 and 14, Terumo discloses the limitations of claims 1 and 13. In addition paragraph 25 and figure 9 show that the distal temperature sensor is situated at the location of the enclosure that faces a superficial temporal artery branch of the external carotid artery when the enclosure is fully inserted into the ear canal.
In regards to claims 3 and 15, Terumo discloses the limitations of claims 1 and 13. In addition, it is shown in the figures that the distal sensor is situated closer to the ear drum while the proximal sensor is closer to the ambient space. This would make the measured temperature of the distal sensor be closer to the body core temperature and the proximal sensor is closer to ambient temperature.
In regards to claims 5 and 17, Terumo discloses the limitations of claims 1 and 13. However claims 5 and 17 appear to be directed towards the intended result or intended use of the device.
For claim 5, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
For claim 17, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (MPEP 2111.04)
In regards to claims 7, 8, and 23 Terumo discloses the limitations of claim 1. In addition, figure 5c shows that the distal temperature sensor is recessed into, or situated within the enclosure and thermally coupled to ear canal tissue at the tragus-side of the ear canal. Furthermore, a portion of the distal sensor facing the tragus-side of the ear canal is covered with a thermally conductive material. 
In regards to claims 10, 11, 18, and 19, Terumo discloses the limitations of claims 1 and 13. No additional parts are recited in claims 10 and 11 outside of the device of claim 1. For claims 18 and 19, Terumo shows that the method is implemented by an ear-worn hearable electronic device (see figures 2-9).  
In regards to claim 12, Terumo discloses the limitations of claim 1. In addition, Terumo shows in paragraphs 31-35 and figures 4, 5, and 10 that the instrument further includes a handle (32) and instrument head coupled to the handle (33 and 34), a display (52), and a power source (54).
In regards to claim 20, Terumo discloses the limitations of claim 13. In addition, Terumo shows in paragraph 59 that the method is implemented with a hand-held diagnostic instrument that includes and electronic device and displaying at least the absolute body core temperature on a display of the diagnostic instrument.
In regards to claim 22, Terumo discloses the limitations of claim 21. In addition, Terumo shows in figure 9 that the ear-worn device is configured as an in-the-ear device, an in-the-canal device, a completely-in-canal device or an invisible-in-the-canal device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-0236897 (Terumo Corp, hereinafter Terumo) as applied to claims 1 and 13 above, and further in view of NAKADA HIROFUMI et al: "Development of a method for estimating oesophageal temperature by .multi-locational temperature measurement inside the external auditory canal" (hereinafter Nakada).
In regards to claims 4 and 16, Terumo discloses the limitation of claims 1 and 13 but does not state that the pre-established heat balance equation characterizes a temperature gradient of the ear for a population of persons over a range of ambient temperatures. In a related area, Nakada discloses development of a method for estimating oesophageal temperature using temperature measurement inside the external auditory canal (Title). Of note is the Discussion section on page 1549-1552 and the models specified in the Results section which shows that the temperature measurements are based on measurement of the temperature gradient of a population of persons. Note that the experiment is performed on a population of persons in order to perform mean and standard deviation analysis. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method and device of Terumo to make the pre-established heat balance equation characterize a temperature gradient of the ear for a population of persons over a range of ambient temperatures as taught by Nakada in order to determine mean and standard deviations over a range of temperatures.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-0236897 (Terumo Corp, hereinafter Terumo) as applied to claim 1 above, and further in view of US 2005/0209516 (Fraden).
In regards to claim 6, Terumo discloses the limitations of claim 1 but does not recite that a portion of the distal temperature sensor is in contact with or penetrating into the enclosure is surrounded by thermally insulating material. In a related area, Fraden discloses a vital signs probe that is placed in the ear (title and abstract). Figures 1 and 9 shows that the outside surface temperature sensor makes contact with ear canal tissue (paragraphs 44 and 66-67) and is used to measure temperature in core body temperature measurements and improve vital sign measurements. Thus it would be obvious to one or ordinary skill in the art before the filing date of the claimed invention to modify the device of Terumo to make the distal temperature situated to establish contact with ear canal tissue as taught by Fraden in order to improve vital sign measurements. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-0236897 (Terumo Corp, hereinafter Terumo) as applied to claim 1 above, and further in view of DE 202010016226 (Somnomedics).
In regards to claim 9, Terumo discloses the limitations of claim 1 but does not state that a portion of the temperature sensor is in contact with penetrates into the enclosure and is surrounded by a thermally insulating material. In a related area Somnomedics discloses a device for measuring body temperature that is used in the auditory canal (paragraphs 3 and 10 of translation). Of note is paragraph 41 of the translation which states that the area around the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791